DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,939,042 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of this application are broader and encompass claims 1-20 of U.S. Patent No. 10,939,042 B1.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 7, 9, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Baker et al. (US Patent No. 8,358,359 B2).
In considering claim 1, Baker et al. discloses all the claimed subject matter, note 1) the claimed an image converter configured to: receive image data associated with images of a first type is met by receive input rolling shutter video information (Fig. 3, col. 8, lines 1-39), 2) the claimed determine an optical flow field based at least in part on two or more of the images, the optical flow field representing motion is met by the low-frequency analysis module 202 which can use any type of optical flow algorithm to identify the movement of points as a function of time (Figs. 4-5, col. 8, line 41 to col. 9, line 28), and 3) the claimed generate simulated image data associated with images of a second type different from the first type based at least in part on the optical flow field, one or more imager parameters, and the image data is met by transforming the rolling shutter video information into global shutter video information to generate the simulated global shutter video information (Figs. 8-9, col. 13, line 38 to col. 15, line 24).  
In considering claim 3, the claimed wherein the image data is global shutter image data and the simulated image data is simulated global shutter image data is met by the simulated global shutter video information (Figs. 8-9, col. 13, line 38 to col. 15, line 24).  
Claim 7 is rejected for the same reason as discussed in claim 1 above.
Claim 9 is rejected for the same reason as discussed in claim 3 above.
In considering claim 15, the claimed wherein the shutter parameter comprises data indicative of at least one of a frame rate, a scan line density, or a scan orientation 
Claim 18 is rejected for the same reason as discussed in claim 1 above.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 4, 8, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US Patent No. 8,358,359 B2) in view of Sheinin et al. (US Patent No. 11,212,459 B2).
In considering claim 2, Baker et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the image converter is further configured to generate a high-dynamic range (HDR) image, wherein generating the HDR image comprises generating an HDR sequence comprising two or more image frames based at least in part on the optical flow field. Sheinin et al. teach that moreover, frame acquisition must support high-dynamic range (HDR) imaging, this is because the field of view may include both bright light sources and poorly-lit surfaces (e.g., from shadows, squared-distance light fall-off, AC flicker, etc.), these issues make capturing K-frame sequences impractical with a high-speed camera (col. 32, line 40 to col. 33, line 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
In considering claim 4, Baker et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the image data is associated with annotations, and the image converter is further configured to associate an individual annotation of the annotations with a portion of the simulated image data. Sheinin et al. teach that in some embodiments, the imaging device further comprises at least one shutter masks, in some embodiments, the system further comprises at least one shutter masks, in some embodiments, the imaging device further comprises a plurality of shutter masks, in some embodiments, the system further comprises a plurality of shutter masks, in some embodiments, the shutter masks are operatively couple to the shutter (col. 14, line 64 to col. 15, line 25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shutter masks as taught by Sheinin et al. into Baker et al.’s system in order to add additional information to the video output.
Claim 8 is rejected for the same reason as discussed in claim 2 above.
Claim 17 is rejected for the same reason as discussed in claim 4 above.
Claim 19 is rejected for the same reason as discussed in claims 2 and 4 above.
8.	Claims 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US Patent No. 8,358,359 B2) in view of Tran et al. (US Patent No. 11,132,586 B2).
In considering claim 10, Baker et al. disclose all the limitations of the instant invention as discussed in claim 7 above, except for providing the claimed further 
In considering claim 16, Baker et al. disclose all the limitations of the instant invention as discussed in claim 7 above, except for providing the claimed wherein the image data comprises ground truth, and the method further comprises: associating a portion of the ground truth with a portion of the simulated image data; and inputting the portion of the simulated image data comprising the ground truth into a machine learning model to train the machine learning model. Tran et al. teaches that regarding converting the GS image to a RS image (distortion), the method takes the left view of the stereo 
Claim 20 is rejected for the same reason as discussed in claim 10 above.
9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US Patent No. 8,358,359 B2) in view of Mantzel et al. (US Patent No. 8,823,813 B2).
In considering claim 14, Baker et al. disclose all the limitations of the instant invention as discussed in claim 7 above, except for providing the claimed wherein the images are rolling shutter images and further comprising associating a timestamp with a scan line of a rolling shutter image. Mantzel et al. teach that at block 504, the processing logic calibrates and synchronizes a motion-estimating device with the camera of the image-capturing device, this synchronization may include translating time stamps of the motion-estimating device into video time of the captured images (Fig. 5, col. 5, line 27 to col. 6, line 43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the timestamp as taught by Mantzel et al. into Baker et al.’s system in order to accurately track the output images.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Silverstein (US Patent No. 9,554,048 B2) discloses in-stream rolling shutter compensations.
	Deng et al. (US Patent No. 8,054,335 B2) disclose methods and system for digitally stabilizing video captured from rolling shutter cameras.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

January 15, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422